DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two spacing parts, flat part, and skin panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Many components are not clearly referenced in the drawings and it must be clear what each part in the specification and claims are referring to in the drawings. 
The drawings are objected to for the improper use of shading. Shading is permitted under 37 C.F.R. 1.84(m) if it aids in understanding the invention and if it does not reduce legibility; “Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.” The drawings do not appear to follow these guidelines for shading. Furthermore, solid black shading areas are only permitted when used to represent bar graphs or color.
However, the drawings appear to be the grayscale conversion of color drawings or photographs. In the event that photographs or color drawings are the only practical medium for illustrating the claimed invention, 37 C.F.R. 1.84(a)(2) and (b)(1,2) set forth the requirements for submitting color drawings and photographs. No petition under 37 C.F.R. 1.84(a)(2) has been received or granted to accept color drawings. It does not appear that photographs or color drawings are the only practical medium for illustrating the claimed invention, nor do the drawings appear to be of sufficient quality such that all details are reproducible in black and white.  “Note that good quality copies are acceptable if the lines are uniformly thick, black, and solid” MPEP 608.02, section V. See also 37 C.F.R. 1.84, MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the change in twist is passive due to the change in angle of attack or if it is an active change in twist. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung (WO 2014025944).

Regarding claim 1, Cheung teaches an elastic shape-morphing ultralight aerodynamic structure comprising: 
a substructure portion (Fig. 8A-D) that includes a plurality of unit cells each having N nodes (Fig. 8A, cuboct shape), where N is a positive integer, constructed to be connected together at said nodes to form a lattice structure (Fig. 8D); 
a plurality of interface parts constructed to interconnect the unit cells to form the lattice structure (tabs 1000, 1001, 1002, 1003, 1100, 1101, 1102, 1103 into slots 1004, 1104); 
skin comprising a plurality of overlapped skin panels constructed to allow panels to slip over one-another during aeroelastic shape morphing ([00216]); 
wherein the lattice structure is interconnected with said interface parts ([00216]) to produce an aerodynamic shape (wing, [0029]), the aerodynamic shape being externally covered by the skin ([00216]); and, 
wherein, the aerodynamic shape is constructed from the substructure portion ([00211]), the interface parts and the skin to shape-morph under external loading ([0030]).

Regarding claim 2, Cheung teaches the elastic shape morphing ultralight structure of claim 1 wherein N = 6 and the unit cells are octahedral (Fig. 8A).

Regarding claim 3, Cheung teaches the elastic shape morphing ultralight structure of claim 1 wherein the aerodynamic shape is a wing ([0029]).

Regarding claim 4, Cheung teaches the elastic shape morphing ultralight structure of claim 2 wherein the substructure portion includes two types of octahedral unit cells each made from a different material ([0030]: “may differ in material composition or property”).

Regarding claim 8, Cheung teaches the elastic shape morphing ultralight structure of claim 3 wherein the wing includes at least one root part and one tip part (inherent components of a wing; Fig. 38B).

Regarding claim 9, Cheung teaches the elastic shape morphing ultralight structure of claim 3 wherein the wing includes wing sweep for pitch stability and dihedral for lateral stability (inherent characteristics of a wing, even if values are zero).

Regarding claim 10, Cheung teaches the elastic shape morphing ultralight structure of claim 3 wherein the wing includes twist and camber (inherent; all wings have these values, even if they are zero; [00205]; Fig. 38B).

Regarding claim 18, Cheung teaches an aerodynamic shape-morphing structure built from a plurality of unit cells (Fig. 8A-D) interconnected with a plurality of interface parts (tabs 000, 1001, 1002, 1003, 1100, 1101, 1102, 1103 into slots 1004, 1104), the aerodynamic shape-morphing structure being constructed change shape at different aerodynamic loadings to enhance efficiency at particular, predetermined aerodynamic loadings ([0029]).

Regarding claim 19, Cheung teaches the aerodynamic shape-morphing structure of claim 18 wherein the structure is a wing ([0029]).

Regarding claim 20, Cheung teaches the aerodynamic shape-morphing structure of claim 19 wherein the particular, predetermined aerodynamic loadings occur at particular angles of attack of said wing ([00216] testing at different angles of attack).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (WO 2014025944).

Regarding claim 6, Cheung teaches the elastic shape morphing ultralight structure of claim 1 wherein the interface parts include attachment parts that provide mounting points for the overlapped skin panels ([00206]; skin cells to “underlying lattice unit that it is attached to”). Cheung is silent to the exact shapes of the attachment mechanism, however it would have been obvious to one of ordinary skill in the art before the effective filing date to use flat parts for the attachment part in order to increase surface area connection bonding the structures, thus increasing the strength of the bond. 

Regarding claim 7, Cheung teaches the elastic shape morphing ultralight structure of claim 6 wherein the interface parts also include slope parts made from one flat part (see above) and two spacing parts (#901/#902).

Regarding claims 11 and 17, Cheung teaches the elastic shape morphing ultralight structure of claim 1. Cheung appears to be silent to the shape and size of the skin panels, however, Cheung does say that each skin unit has a single attachment to the structure underneath ([00216]) and that each digital structure has a width, for an example size, of about 3 inches or about 76 mm ([00168]) and that each skin panel is attached to only one underlying cell ([00206]), however this is dependent on the scale of the structure. Therefore, the skin panel would be slightly bigger than the underlying structure in order to overlap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a value of 165mm for the square side of the skin panel with a 10mm overlap, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the square shape slightly bigger if the wing and aircraft was scaled up. It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a square shape for the skin panel, as it would match the square shape of the structure below, which is attached to only one skin panel per cell, and the shape would reduce manufacturing costs because of the simplicity. 

Regarding claim 12, Cheung teaches an elastic shape morphing ultralight wing structure comprising: 
a substructure portion that includes a plurality of octahedral unit cells (Fig. 8A-D) each having six nodes constructed to be connected together at said nodes to form a cubo-octahedral lattice structure (Fig. 8A), and wherein the substructure portion includes two types of octahedral unit cells each made from a different material ([0030]: “may differ in material composition or property”); 
a plurality of interface parts constructed to interconnect the octahedral unit cells to form the cubo-octahedral lattice structure (tabs 000, 1001, 1002, 1003, 1100, 1101, 1102, 1103 into slots 1004, 1104), wherein the interface parts include connections that provide mounting points for the overlapped skin panels and slope parts made from one attachment part ([00206]; skin cells to “underlying lattice unit that it is attached to”) and two spacing parts (#901/#902); 
skin comprising a plurality of overlapped skin panels constructed to allow panels to slip over one-another during aeroelastic shape morphing ([00216]); 
wherein the cubo-octahedral lattice structure is interconnected with said interface parts to produce said wing, the wing being externally covered by the skin (Fig. 40); 
wherein, the wing is constructed from the substructure portion (Fig. 40), the interface parts and the skin to shape-morph under external loading ([0030]).
Cheung is silent to the exact shapes of the attachment mechanism, however it would have been obvious to one of ordinary skill in the art before the effective filing date to use flat parts for the attachment part in order to increase surface area connection bonding the structures, thus increasing the strength of the bond. 

Regarding claim 14, Cheung teaches the elastic shape morphing ultralight structure of claim 12 wherein the wing includes at least one root part and one tip part (inherent components of a wing, Fig. 38B).

Regarding claim 15, Cheung teaches the elastic shape morphing ultralight structure of claim 12 wherein the wing includes wing sweep for pitch stability and dihedral for lateral stability (inherent characteristics of a wing, even if values are zero).

Regarding claim 16, Cheung teaches the elastic shape morphing ultralight structure of claim 12 wherein the wing includes twist and camber (inherent; all wings have these values, even if they are zero; [00205]; Fig. 38B).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (WO 2014025944) as applied to claims 4 and 12 above, and further in view of Browne (US 6979050).

Regarding claim 5, Cheung teaches the elastic shape morphing ultralight structure of claim 4, teaches materials which are non-reinforced and reinforced ([00162]). Cheung does not appear to specifically disclose polyetherimide as the material. Browne shows wing materials are polyetherimide (PEI) with chopped glass fiber reinforcement (column 7, line 61- column 8 line 30) as suitable for use in an aircraft wing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cheung with the material selection of Browne, as it is a known material which can be used with additive manufacturing, as discussed in Cheung ([00178], [00187]) and it is a flexible material for morphing and is known to be used in wings (Browne: column 7, lines 52-60). 

Regarding claim 13, Cheung teaches the elastic shape morphing ultralight structure of claim 12, teaches materials which are non-reinforced and reinforced ([00162]). Cheung does not appear to specifically disclose polyetherimide as the material. Browne shows wing materials are polyetherimide (PEI) with chopped glass fiber reinforcement (column 7, line 61- column 8 line 30) as suitable for use in an aircraft wing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cheung with the material selection of Browne, as it is a known material which can be used with additive manufacturing, as discussed in Cheung ([00178], [00187]) and it is a flexible material for morphing and is known to be used in wings (Browne: column 7, lines 52-60). 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (WO 2014025944) as applied to claim 19 above, and further in view of Williams (US 5332178).

Regarding claim 21, Cheung teaches the aerodynamic shape-morphing structure of claim 19. Cheung does not appear to explicitly state twist as a change of shape, however, Williams teaches wherein a wing changing shape includes wing tip twist (column 6, lines 19-23). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cheung with the change in twist for changing shape of the morphing wing. Doing so would reduce the angle of attack and thus reduce the aerodynamic load, reducing damage and allowing the aircraft to fly more efficiently (Williams: column 6, lines 19-23). 

Regarding claim 22, Cheung teaches the aerodynamic shape-morphing structure of claim 21 wherein the wing morphs and changes the angle of attack ([0029]; [00203], changes in load from changed angle of attack produce changes in wing shape, of which twist could be a part of). Cheung does not explicitly state that twist changes with angle of attack, however, it is known in the art to have twists in order to reduce the angle of attack. Williams teaches the wing tip twists in order to change the angle of attack (column 6, lines 19-23). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cheung with the change in angle of attack due to morphing creating twist. Doing so would reduce aerodynamic load on the wing (Williams: column 6, lines 19-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xi (US 10654557), Paris Carballo (US 9856013), and Magni (US 1567531) show the use of overlapping skin panels on a morphing wing
Grip (US 9555871) shows morphing wing cells with attachment to skin panels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647